Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 3-15, 19-22 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “exhaust gas guide element connection area comprises a ring shaped outer connection area to be positioned such that the ring shaped outer connection area extends axially over the exhaust gas guide element on an outer side thereof, or the exhaust gas guide element connection area comprises a ring shaped inner connection area to be positioned such that the ring shaped inner connection area extends axially over the exhaust gas guide element on the inner side thereof, or the exhaust gas guide element connection area comprises a ring shaped outer connection area to be positioned such that the ring shaped outer connection area extends axially over the exhaust gas guide element on an outer side thereof and the exhaust gas guide element 2connection area comprises a ring shaped inner connection area to be positioned such that the ring shaped inner connection area extends axially over the exhaust gas guide element on the inner side thereof” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
The prior art of record does not teach “a coupling element enclosing a portion of the flange coupling section of the carrier area and the flange coupling section of the other exhaust gas guide element, wherein the flange 15coupling section of the other 
The prior art of record does not teach “exhaust gas guide element connection area comprises a ring shaped outer connection area to be positioned such that the ring shaped outer connection area extends axially over the exhaust gas guide element on an outer side thereof and the exhaust gas exit guide element connection area comprises a ring shaped inner connection area to be positioned such 15that the ring shaped inner connection area extends axially over the exhaust gas guide element on the inner side thereof, a ring shaped exhaust gas guide element receiving space, which is open essentially in a direction of the mixer longitudinal axis in the direction of the outflow 9side, being formed between the outer connection area and the inner connection area” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
The prior art of record does not teach a carrier area provided radially outwards in relation to a mixer longitudinal axis at the mixer body, wherein the carrier area comprises an exhaust gas guide element connection area for a permanent connection to an exhaust exit guide element and a flange coupling section, radially outside the 

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746